Citation Nr: 1104382	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  08-10 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a REM sleep behavior 
disorder, to include as secondary to a psychiatric disorder 
(claimed as PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1966 to May 1970.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of an October 2007 rating decision of the St. Paul, 
Minnesota Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, denied the Veteran's 
claim for service connection for PTSD.  He also appeals from a 
July 2008 rating decision which, in pertinent part, denied his 
claim for service connection for a REM sleep behavior disorder.

A March 2008 substantive appeal noted the Veteran's disagreement 
with the denial of his claim for service connection for PTSD.  In 
addition, an August 2008 notice of disagreement reflected the 
Veteran's objection to the denial of his claim for service 
connection for a REM sleep behavior disorder.  Therefore, only 
the instant claims are before the Board for its consideration.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that, when the 
Veteran specifically requests service connection for PTSD, but 
the medical record includes other psychiatric diagnoses, the 
claim may not be narrowly construed as only a PTSD claim, but 
rather, should be construed as a claim for a psychiatric disorder 
generally.  Here, the Veteran has been diagnosed with PTSD, major 
depression, and anxiety.  In light of the Clemons decision, the 
Board has characterized the appeal as fashioned above.

The Veteran testified before the undersigned Acting Veterans Law 
Judge (AVLJ) at a July 2010 RO (Travel Board) hearing.  A hearing 
transcript has been associated with the claims file.

Additional evidence pertinent to the claim on appeal was 
submitted subsequent to the issuance of the May 2010 supplemental 
statement of the case (SSOC).  A waiver of RO consideration of 
this evidence was received in July 2010.  See 38 C.F.R. § 20.1304 
(2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Establishment of service 
connection for PTSD requires: (1) medical evidence diagnosing 
PTSD; (2) credible supporting evidence that the claimed in- 
service stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in- service 
stressor(s).  38 C.F.R. § 3.304(f) (2010).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).

With regard to the third PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that the 
claimed stressor actually occurred varies depending on whether it 
can be determined that the Veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  
If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, then the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

Where, as here the Veteran does not assert that he served in 
combat, and a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor is not 
related to combat, the Veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  In these situations, the record 
must contain service records or other corroborative evidence that 
substantiates or verifies his testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. Brown, 
7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The corroboration of every detail is not required.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (citing Suozzi v. 
Brown, 10 Vet. App. 307 (1997)).  Such corroborating evidence 
cannot consist solely of after-the-fact medical nexus evidence.  
See Moreau, 9 Vet. App. at 396.

In addition, the Board notes that VA has recently amended its 
regulations governing service connection for PTSD by liberalizing 
the evidentiary standard for establishing the required in-service 
stressor where the following requirements are satisfied:

First, the Veteran must have experienced, witnessed, or have been 
confronted by an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the Veteran or others, and the Veteran's response to 
the event or circumstance must have involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  75 
Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)).

Second, a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, must confirm that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the Veteran's symptoms are related to the claimed stressor.  
Id.  Additionally, there must be in the record no clear and 
convincing evidence to the contrary, and the claimed stressor 
must be consistent with the places, types, and circumstances of 
the Veteran's service.  Id.

These revised regulations became effective July 13, 2010, and 
apply all claims that were appealed to the Board prior to July 
13, 2010, but not decided by the Board as of that date.  75 Fed. 
Reg. 41,092 (July 15, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)).  However, the Veteran is not claiming that his 
stressor involved actual or threatened dated or serious injury, 
or a threat to the physical integrity of the Veteran or others, 
therefore, the revised regulations are inapplicable in this 
instance.
Instead the Veteran asserts that he has PTSD as a result of his 
state-side service as an X-ray technician during the Vietnam War, 
as a result of observing and treating severely injured soldiers.  
An April 2009 VA examiner diagnosed the Veteran with recurrent 
major depression and determined that this psychiatric disorder 
was due to financial pressure and other stressors and was 
unrelated to his reported military stressors.  During his July 
2010 hearing, the Veteran argued that the Minnesota Multiphasic 
Personality Inventory (MMPI) administered during the April 2009 
VA examination was an inadequate measure of his psychiatric 
disorder and that the examiner's reliance on this testing 
rendered the opinion inadequate.  

Treatment records reflect a diagnosis of PTSD made by his 
treating VA psychiatrist.  See McLain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (current disability requirement is satisfied when 
a claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim, even 
if the disability resolves prior to adjudication of the claim).  
An October 1991 private assessment conducted in connection with 
the Veteran's application for Social Security Administration 
(SSA) benefits reveals that he had been diagnosed with a closed 
head injury following a May 1989 motor vehicle accident (MVA) and 
he suffered from anxiety and depression as a result.  The April 
2009 VA examination did not address the impact of this May 1989 
MVA on his current psychiatric disorder.  A new VA examination is 
therefore required to determine whether there is a relationship 
between the Veteran's diagnosed PTSD and his service and the 
impact, if any, of his May 1989 MVA on any psychiatric disorder.

Treatment records reflect a diagnosis of PTSD made by the 
Veteran's treating VA psychiatrist.  See McLain v. Nicholson, 21 
Vet. App. 319, 321 (2007) (current disability requirement is 
satisfied when a claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim, even if the disability resolves prior to adjudication 
of the claim).  An October 1991 private assessment conducted in 
conjunction with the Veteran's application for Social Security 
Administration (SSA) benefits reflects that he had been diagnosed 
with a closed head injury following a May 1989 motor vehicle 
accident (MVA) and that he suffered from anxiety and depression 
as a result.  The April 2009 VA examination did not address the 
impact of that the May 1989 MVA on his currently-diagnosed 
psychiatric disorder(s).  A new VA examination is therefore 
required to determine whether there is a relationship between the 
Veteran's diagnosed PTSD/depression/anxiety and his service and 
the impact, if any, of the May 1989 MVA on his disorder(s).

A VA examination is necessary when the record contains competent 
evidence that the claimant has a current disability or signs and 
symptoms of a current disability, the records indicate that the 
disability or signs and symptoms of disability may be associated 
with active service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The Court has recently held that evidence 
raises a reasonable possibility of substantiating the claim if it 
triggers the duty to provide an examination.  Shade v. Shinseki, 
24 Vet. App. 110 (2010).  

A veteran's reports of a continuity of symptomatology can satisfy 
the requirement for evidence that the claimed disability may be 
related to service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon at 83.

In addition, the Veteran asserts that he suffers from a REM sleep 
behavior disorder as a result of the stress he experienced while 
serving as an X-ray technician during the Vietnam War.  He also 
alleges that this disorder may have been caused by or worsened by 
his PTSD.  A November 2009 psychiatry treatment note suggests 
that some antidepressant medications can alter REM sleep atonia 
or cause/worsen REM sleep behavior disorder.  A VA examination is 
therefore required to determine whether there is a relationship 
between the Veteran's reported REM sleep behavior disorder and 
his service, including his claimed PTSD and any medication 
prescribed to treat any psychiatric disorder.  Under 38 C.F.R. § 
3.310 (which was revised effective in October 2006), service 
connection may be granted for disability that is proximately due 
to or the result of a service-connected disease or injury.  See 
38 C.F.R. § 3.310 (2010).  Such permits a grant of service 
connection not only for disability caused by a service-connected 
disability, but for the degree of disability resulting from 
aggravation to a nonservice-connected disability by a service-
connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Currently, the Veteran is not service-connected 
for any disability.

The record also reflects that the Veteran receives regular VA 
treatment for his psychiatric and sleep disorders.  VA treatment 
records dated through December 16, 2009 are located in the claims 
file.  On remand, all outstanding VA medical records must be 
obtained prior to scheduling the Veteran for examination.  38 
U.S.C.A. § 5103(a) (West 2002).

During an August 1994 private treatment visit, the Veteran 
reported receiving treatment for depression from Ted Lottsfieldt 
and the University of Minnesota Human Sexuality Clinic.  There 
are no treatment records from these healthcare providers located 
in the claims file.  As these records have been adequately 
identified and are pertinent to the instant claims, on remand, 
they must be obtained.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the Minneapolis VA Medical Center 
(VAMC), since December 16, 2009.  All records 
and/or responses received should be 
associated with the claims file.

2.  Send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
his appeal that is not currently of record.  
Specifically request that the Veteran provide 
authorization to enable it to obtain all 
outstanding pertinent records from Ted 
Lottsfieldt and the University of 
Minnesota as identified in an August 1994 
private treatment note.  

If the Veteran responds, assist him in 
obtaining any additional evidence identified 
by following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated with 
the claims file.  If any records sought are 
not obtained, notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken. 

3.  After completion of 1 and 2 above, 
arrange for the Veteran to undergo a VA 
psychiatric examination, to determine the 
nature and etiology of any currently-
diagnosed psychiatric disorder.  The claims 
file must be made available to and reviewed 
by the examiner prior to the examination and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
psychological testing, if warranted) should 
be accomplished (with all results made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

After examining the Veteran and reviewing the 
relevant evidence in the claims file, the VA 
examiner should clearly identify all current 
psychiatric disorder(s) found.  With respect 
to each psychiatric diagnosis, the VA 
examiner should offer an opinion, consistent 
with sound medical principles, as to whether 
it is at least as likely as not (50 
percent or greater probability) that any 
psychiatric disorder was incurred in or is 
otherwise related to the Veteran's active 
duty from June 7, 1996 to May 27, 1970.  The 
examiner should also address the impact, if 
any, of the Veteran's May 1989 MVA and 
subsequent diagnosed closed head injury had 
on any psychiatric disorder.  The examiner 
should discuss any other etiological opinions 
of record.

The psychiatric examiner should specifically 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the Veteran 
currently has PTSD related to a verified in-
service stressor-seeing and treating badly 
wounded war casualties.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should explain how the diagnostic criteria 
are met, and comment upon the link between 
the current symptomatology and the Veteran's 
stressor.

The examiner should set forth the complete 
rationale for any opinion expressed and 
conclusion reached in a printed report.  If 
any requested opinion cannot be given, the 
examiner should state the reason(s) why.

4.  After completion of 1, 2, and 3 above, 
arrange for the Veteran to undergo an 
appropriate VA examination, to ascertain the 
nature, and etiology, of any diagnosed REM 
sleep behavior disorder.  The claims file 
must be made available to and reviewed by the 
examiner prior to the examination and the 
examination report should include discussion 
of the Veteran's documented medical history 
and assertions.  All appropriate tests and 
studies, if warranted, should be accomplished 
(with all results made available to the 
examiner prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail.

Based on examination findings, medical 
principles, and historical records, including 
available service treatment records, the 
examiner should identify any current REM 
sleep behavior disorder found on examination.  
With respect to each diagnosed disorder, the 
VA examiner should offer an opinion, 
consistent with sound medical principles, as 
to whether it is at least as likely as not 
(50 percent or greater probability) that such 
diagnosed disorder (1) is the result of 
disease or injury incurred or is otherwise 
related to the Veteran's active duty from 
June 7, 1996 to May 27, 1970 or (2) is due 
to, or is aggravated by, a psychiatric 
disorder that has been found to be related to 
service.  If the answer to (2) is positive, 
the examiner should further comment on 
whether, and to what extent, the Veteran's 
REM sleep disorder was caused or worsened 
beyond its natural progression by the 
psychiatric disorder, to include due 
medication prescribed to treat the 
psychiatric disorder.  If aggravation is 
found, the examiner should attempt to 
quantify the degree of additional disability 
resulting from the aggravation.

The examiner should set forth the complete 
rationale for any opinion expressed and 
conclusion reached in a printed report.  If 
any requested opinion cannot be given, the 
examiner should state the reason(s) why.

5.  To help avoid future remand, the VA must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and 
development deemed warranted, readjudicate 
the Veteran's claims remaining on appeal, in 
light of all pertinent evidence and legal 
authority.  In adjudicating the claims, all 
applicable theories of entitlement to service 
connection should be considered as 
appropriate.  If any benefit sought on appeal 
remains denied, furnish to the Veteran and 
his representative an SSOC, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


